Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2019/074110.
The amendment filed on June 17, 2022 has been entered.  No new matter has been entered.	

Response to Amendments/Arguments
Applicant’s arguments, see page 9, filed June 17, 2022, with respect to the specification have been fully considered and are persuasive.  The specification has been amended to recite sequence identifiers.  Therefore, the objection to the specification has been withdrawn.  

Applicant’s arguments, see page 9, filed June 17, 2022, with respect to claims 5-6 and 10 have been fully considered and are persuasive. Claim 6 has been cancelled and claims 5 and 10 have been amended to address the objections.  Therefore, the objection to claims 5-6 and 10 have been withdrawn.  

Applicant’s arguments, see page 10, filed June 17, 2022, with respect to claims 5 and 7-10 have been fully considered and are persuasive. Claim 5 has been amended to replace “sites” with “nucleotide positions” and claim 7 has been amended to correct the antecedent basis.  Therefore, the rejections of claims 5 and 7-10 under 35 U.S.C. 112(b) have been withdrawn. 


Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art does not teach or suggest a nitrilase having the amino acid sequence of SEQ ID NO:1 or 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652